Citation Nr: 1136669	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  09-11 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a cervical spine disability, to include as secondary to a service connected disability.

2.  Entitlement to service connection for a cervical spine disability, to include as secondary to a service connected disability.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a thoracolumbar spine disability, to include as secondary to a service connected disability.

4.  Entitlement to service connection for a thoracolumbar spine disability, to include as secondary to a service connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 


INTRODUCTION

The Veteran had active service with the United States Navy from October 1975 to February 1977.

This matter comes to the Board of Veterans' Appeals (Board) from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which declined to reopen previously denied claims of service connection for degenerative changes upper (dorsal) spine (cervical spine disability) and chronic low back condition, disc herniation L5-S1 (thoracolumbar spine disability).  

The Veteran testified before the undersigned Acting Veterans Law Judge at a hearing at the RO in July 2011.  A transcript of the hearing is of record.

The issues of service connection for cervical and thoracolumbar spine disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for cervical and lumbar spine disabilities was most recently denied in an unappealed August 2002 rating decision which declined to reopen either claim; the underlying denial was based on a finding of no nexus to service.  The denials became final in August 2003.  

2.  Evidence received since the August 2002 rating decision was not previously considered by agency decision makers, is not cumulative or redundant of evidence already of record, addresses an unestablished fact,  and raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  New and material evidence having been received, the claim of entitlement to service connection for a cervical spine disability is reopened.  38 U.S.C.A. § 5108 (West 2002 and Supp. 2010); 38 C.F.R. § 3.156 (a) (2011).

2.  New and material evidence having been received, the claim of entitlement to service connection for a thoracolumbar spine disability is reopened.  38 U.S.C.A. § 5108 (West 2002 and Supp. 2010); 38 C.F.R. § 3.156 (a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  With regard to reopening of the previously denied claims, the Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  


Analysis

The appellant seeks to reopen his claims of entitlement to service connection for cervical and thoracolumbar disabilities.  

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

The RO originally denied the Veteran's claims of service connection for disabilities of the upper and lower back in an October 1993 rating decision, finding that no nexus to service was shown.  The Veteran did not appeal this decision; so it became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160 (d), 20.200, 20.201, 20.302, 20.1103.  In August 2002 the RO declined to reopen the previously denied claims of service connection for low or upper back conditions.  The Veteran did not appeal this decision; so it too became final.  See Id.  

The evidence of record as of August 2002 included service treatment records (STRs) documenting an in-service parachute accident in which he fractured his left ankle; VA treatment records showing complaints and treatment for back pain since the 1990's; examination reports showing complaints of low back pain and allegations of injury during the in-service parachute accident; diagnoses of cervical and lumbar spine disabilities; and the Veteran's allegations of a relationship between in-service injury and current complaints.

Since 2002, VA has received additional VA treatment records, certification regarding additional service records, and testimony from the Veteran.  The service department reported that a missing separation examination could not be located.  The service department certification is not material.  While new because it was not previously considered, it does not address the unestablished fact of nexus or raise the possibility of substantiating the claim.

The VA records and testimony, however, are both new and material.  The records did not exist at the time of the prior denials, and hence are new.  While the diagnoses they contain are cumulative and redundant of evidence already of record, they also include positive statements regarding the possibility of a nexus to service for cervical and lumbar spine disabilities.  

The lay testimony includes repetitive allegations of a back and neck injury in service during the parachute accident, but the Veteran also describes in detail post-service treatment with a private chiropractor and reports continuity of symptomatology following service.  He had not previously clearly reported continuity since service.  A finding of continuity would support the claim, and hence raises the reasonable possibility of substantiating the claims of service connection.  The Veteran is competent to report the symptoms he experiences through his five senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting that a Veteran is competent to report symptoms, such as pain, because this requires only personal knowledge as it comes to him through his senses).  The credibility of the testimony is presumed for purposes of reopening.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New and material evidence has been submitted to reopen the claims of service connection for cervical and lumbar spine disabilities.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).  Adjudication of the Veteran's claims does not end with the determination that new and material evidence has been received.  These matters must now be addressed on a de novo basis.  For the reasons detailed in the remand section, additional development is required for a full and fair adjudication of the underlying service connection claims.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a cervical spine disability is reopened; to this extent only the claim is granted.

New and material evidence having been submitted, the claim of entitlement to service connection for a lumbar spine disability is reopened; to this extent only the claim is granted.


REMAND

VA has a duty to assist the Veteran in the development of his claims.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

At the July 2011 hearing, the Veteran reported that he had sought treatment at the VA medical center (VAMC) in Fresno, California, within the first year or two after service.  The claims file reflects records from 1980 and from 1991 forward have been requested; the Veteran did not previously specify there were possibly earlier records available.  VA must make efforts to obtain records in its possession until such are actually obtained, or until it is certified that such are unavailable and further efforts would be futile.  38 C.F.R. § 3.159(c)(2).  On remand, appropriate efforts to obtain the alleged VA treatment records must be made.

VA's duty to assist a claimant also includes providing a medical examination or obtaining a medical opinion when necessary to decide the claim.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The competent evidence of record shows that the Veteran currently has cervical and thoracolumbar spine disabilities.  Further, STRs document a fracture dislocation of his left ankle in jump school in April 1976, with placement of a plate on his left fibula.  June 1976 STRs note that the Veteran complained of leg and back pain.  The Veteran is currently service connected for the left ankle disability.

In light of the evidence of an in-service accident and current diagnoses of upper and lower back disabilities, examination with a medical opinion on nexus are required.  The appellant is notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655.

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to obtain complete treatment records from VAMC Fresno, California, and all associated clinics, as well as another VA facility identified in the record or by the Veteran, from 1977 to 1991.  Appropriate efforts include searches of any archived storage facilities; if the records do not exist or are otherwise not available, such must be certified in writing.

2.  After completing the above, schedule the Veteran for a VA spine examination.  The claims file must be reviewed in conjunction with the examination.  All current disabilities of the spine (to include all segments) must be identified.  The examiner must opine as to whether it is at least as likely as not any diagnosed condition was caused or aggravated by the documented parachute accident in service or the service connected left ankle disability.  

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Thereafter, any additional development deemed appropriate should be accomplished.  The claims should then be re-adjudicated.  If either of the claims remain denied, issue a supplemental statement of the case (SSOC) containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal, and allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


